Casale, J.
(dissenting). In the appeal filed by the defendant July 20, 1970, she neither requested a finding nor submitted a draft finding as required by Practice Book § 979, as amended effective July 1, 1969.
While the memorandum of decision of the trial court filed on July 14,1970, is, of course, part of the record on appeal, it is not formulated in the form of a finding of facts in accordance with Practice Book §§ 980, 993. The memorandum of decision cannot of itself be the basis on which the assignments of error filed December 23, 1970, may be made. Maltbie, Conn. App. Proc. § 152, p. 188.
Without a finding, we cannot determine whether there was sufficient cause for the trial court to open the judgment and permit the withdrawal of the action.
I disagree that the motion to dismiss must be denied.